Citation Nr: 0409756	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-05 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Entitlement to an initial rating in excess of 40 percent for 
Hepatitis B and C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from July 1972 to 
August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office in Boston, Massachusetts (RO).  


FINDINGS OF FACT

1.  The veteran has current medical diagnoses of post-traumatic 
stress disorder (PTSD).  

2.  The veteran did not engaged in combat with the enemy.

3.  The veteran's own statements regarding the occurrence of 
stressors in service are not credible and/or consistent with the 
circumstances or conditions of service.

4.  There is no credible supporting evidence that the stressors 
alleged by the veteran during service occurred.  

5.  The veteran's service-connected Hepatitis B and C is 
manifested by serologic evidence of Hepatitis C infection with 
incapacitating episodes of fatigue, malaise, anorexia, joint pain, 
and abdominal pain five weeks per year.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110; 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2003).

2.  The criteria for an initial rating in excess of 40 percent for 
Hepatitis B and C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7345-7354 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no issue 
as to providing an appropriate application form or completeness of 
the applications.

Second, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, notice of 
what part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  With respect to the issue 
involving rating Hepatitis B and C disability, the RO provided the 
veteran the required notice with respect to the claim for service 
connection in a letter dated September 2000.  Upon the grant of 
service connection, the veteran disagreed with the disability 
rating assigned.  However, section 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate this newly raised issue.  With respect to the 
veteran's claim for service connection for PTSD, VA notified the 
appellant by a letter dated in February 2003, that VA would obtain 
all relevant evidence in the custody of a Federal department or 
agency.  He was advised that VA would make reasonable efforts to 
assist him in obtaining medical records not held by the Federal 
government.  The duty to notify the appellant of necessary 
evidence and of responsibility for obtaining or presenting that 
evidence has been fulfilled.  Quartuccio, 16 Vet. App. at 187.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
rating decision on a claim for VA benefits.  In this case, the RO 
provided the appellant his VCAA notice letter for his claim for 
service connection for PTSD in February 2003 which was after the 
January 2003 initial unfavorable rating decision which denied 
service connection for PTSD.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to the 
appellant was not given prior to the initial adjudication of the 
claim, the notice was prior to the transfer and certification of 
the appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) was provided to 
the appellant in August 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices.

Third, VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO has obtained all the relevant records related to the 
appellant's claim.  The veteran's service medical records and 
service personnel records have been obtained and associated with 
the claims file.  The RO attempted to verify the veteran's 
stressors with the service department and the has obtained the 
veteran's VA medical treatment records.  Therefore, the duty to 
notify of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

II.  Service Connection Post-Traumatic Stress Disorder (PTSD)

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  In addition, 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for post traumatic stress disorder requires: 
(1) medical evidence establishing a diagnosis of the condition; 
(2) credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor.  If 
the evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, then 
the claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. Brown, 10 
Vet. App. 128 (1997).  Service department records must support, 
and not contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors."

The Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, that 
the veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as to 
their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., credible, 
and 'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The veteran has a current diagnosis of PTSD.  There are numerous 
diagnoses of record provided by VA mental health professionals 
which indicate that the veteran suffers from PTSD which is the 
result of his "combat experiences" during his service in Vietnam.  
The veteran is currently receiving treatment on a regular basis 
for PTSD.  

In the March 2003 VA examination report, the examining 
psychiatrist indicates that "it is sufficient to say that [the 
veteran] was exposed to significant combat, including some close 
combat situations, and was subjected to bombing many times."  
However, the Board notes that none of the stressors which the 
veteran alleges he was subjected to during his service in Vietnam 
have been verified.  

In March 2002, the veteran submitted a statement of his alleged 
inservice stressors.  He claimed that he was subjected to bombings 
and that two unnamed buddies died during these attacks.  He 
alleges he was subjected to fire and involved in combat while 
running messages.  He also alleges that he was involved in a fight 
with another service member.  

The veteran's discharge papers (DD 214) reveal that his military 
occupational specialty was as a "voice radio operator."  The 
veteran did not receive any awards which are of themselves 
indicative of combat service.  VA has obtained the veteran's 
service personnel records which confirm that he served as a radio 
operator in Vietnam from January 1973 to March 1973.  

The RO attempted to verify the stressors alleged by the veteran 
with the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  However, a July 2003 response indicated that the 
veteran's stressors could not be verified.  Specifically, the lack 
of names of the soldiers which the veteran indicated died meant 
that the deaths could not be researched or confirmed.  

The veteran did not receive any awards which are indicative of 
combat service and his military specialty is not one which is 
specifically related to combat service.  Additionally, USASCRUR 
could not verify the veteran's reported combat stressors.  As 
such, the Board finds as fact that the veteran did not engage in 
combat with the enemy during his service in Vietnam.  There is a 
complete lack of any credible supporting evidence that the claimed 
stressful events actually occurred.  

The Court has held that a claimed stressor need not be confirmed 
in every detail.  Souzzi v. Brown, 10 Vet App 307, 331 (1997).  
The supporting evidence need only imply that the veteran was 
personally exposed to the stressor.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  However, in the present case there is no 
evidence that the veteran was exposed to a stressor except for his 
entirely unsupported statements.  Accordingly, service connection 
for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating for Hepatitis B and C

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  In 
considering the severity of a disability it is essential to trace 
the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2003).  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In the present case, the veteran's claim involves the initial 
disability rating assigned for Hepatitis B and C upon the grant of 
service connection.  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Service connection for Hepatitis B and C was granted by a rating 
decision dated in December 2001, and a 20 percent disability 
rating was granted effective September 18, 2000.  Thereafter, a 
rating decision dated in December 2003, granted a 40 percent 
evaluation for Hepatitis B and C, effective September 18, 2000.  

VA medical records dating from 1993 reveal diagnoses of Hepatitis 
C.  In August 2001 a VA examination of the veteran was conducted.  
The veteran reported experiencing fatigue daily in the mid-
afternoon.  The examining physician also noted that the veteran 
began receiving interferon treatment but had to discontinue it.  
Various entries in VA medical records over the years reveal that 
the veteran is 5 feet 8 inches (70 inches) tall and that his 
weight has varied between 175 and 188 pounds.  Most recently the 
veteran's weight was 188 pounds in April 2003.  

In August 2003, the veteran was examined by a private physician.  
He reported symptoms of daily fatigue, malaise, and anorexia.  The 
physician also noted that the veteran experienced incapacitating 
episodes from hepatitis which are present for five weeks out of 
the year.  

Hepatitis B and C is currently rated as 40 percent disabling under 
38 C.F.R. § 4.114, Diagnostic Codes 7345 and Diagnostic Code 7354.  
A 40 percent evaluation under Diagnostic Codes 7345 and 7354 
contemplates daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain having a total duration 
of at least four weeks, but less than six weeks, during the past 
12-month period.  The next higher rating of 60 percent 
contemplates daily fatigue, malaise, and anorexia, with 
substantial weight loss or other indication of malnutrition, and 
hepatomegaly, or; incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating contemplates near-constant 
debilitating symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain.  Id. 

The evidence of record reveals that the veteran experiences 
hepatitis symptoms of daily fatigue, malaise, and anorexia with 
incapacitating episodes of symptoms happening five weeks per year.  
These symptoms exactly meet the criteria contemplated by the 40 
percent disability rating.  The veteran does not have symptoms 
involving substantial weight loss, malnutrition or incapacitating 
episodes of 6 weeks a year or more as contemplated by the ratings 
in excess of 40 percent.  Id.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for PTSD is denied.

An initial rating in excess of 40 percent for Hepatitis B and C is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



